Name: Commission Regulation (EC) No 531/96 of 27 March 1996 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the grant of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  agricultural policy;  food technology;  foodstuff
 Date Published: nan

 28 . 3 . 96 EN Official Journal of the European Communities No L 78/13 COMMISSION REGULATION (EC) No 531196 of 27 March 1996 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the grant of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs products previously included and to make it applicable from 1 January 1996; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2931 /95 (2), and in particular Articles 6 (7), 7a (3) and 12 (3) thereof, Whereas the first indent of Article 4 (4) of Commission Regulation (EEC) No 570/88 (3), as last amended by Regu ­ lation (EC) No 2931 /95, provides that food preparations falling within subheadings 1902 20 10 to 1902 20 99 of the combined nomenclature are eligible as final products under that Regulation; whereas the reference to subhea ­ ding 1902 20 99 stems from the adaptations resulting from Regulation (EC) No 2931 /95; whereas, in view of the inconsistency between the various language versions of the Regulation, the abovementioned amendment has created uncertainty; whereas, as a result, the subheading concerned should be amended to prevent ruling out Article 1 In the first indent of Article 4 (4) of Regulation (EEC) No 570/88 , ' 1902 20 10 to 1902 20 99 ' is replaced by ' 1902 20 10 to 1902 30 90 '. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 307, 20. 12. 1995, p. 10 . (3) OJ No L 55, 1 . 3 . 1988, p. 31 .